       Case 4:21-cv-02272-HSG Document 15 Filed 04/16/21 Page 1 of 3




 1 Deborah J. Fox (SBN: 110929)
   dfox@meyersnave.com
 2 Camille Hamilton Pating (SBN: 122890)
   cpating@meyersnave.com
 3 Margaret W. Rosequist (SBN: 203790)
   mrosequist@meyersnave.com
 4 Yujin Chun (SBN: 306298)
   ychun@meyersnave.com
 5 MEYERS NAVE
   1999 Harrison Street, 9th Floor
 6 Oakland, California 94612
   Telephone: (510) 808-2000
 7 Facsimile: (510) 444-1108

 8 Attorneys for Defendants
   SAN FRANCISCO UNIFIED SCHOOL
 9 DISTRICT; COMMISSIONER JENNY LAM;
   COMMISSIONER FAAUUGA MOLIGA;
10 COMMISSIONER MATT ALEXANDER;
   COMMISSIONER KEVINE BOGGESS; and
11 COMMISSIONER MARK SANCHEZ

12                             UNITED STATES DISTRICT COURT
13         NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
14

15 ALISON COLLINS,                               Case No. 3:21-cv-02272-SK

16               Plaintiff,                      STIPULATION FOR EXTENSION OF
                                                 TIME FOR DEFENDANTS TO RESPOND
17        v.                                     TO THE COMPLAINT
18 SAN FRANCISCO UNIFIED SCHOOL                  The Hon. Magistrate Judge Sallie Kim
   DISTRICT, CITY AND COUNTY OF SAN
19 FRANCISCO; SCHOOL BOARD                       Complaint Filed:     3/31/21
   COMMISSIONERS JENNY LAM, IN HER               Trial Date:          None Set
20 INDIVIDUAL CAPACITY; FAAUUGA
   MOLIGA IN HIS INDIVIDUAL CAPACITY;
21 MATT ALEXANDER IN HIS INDIVIDUAL
   CAPACITY; KEVIN BOGGESS IN HIS
22 INDIVIDUAL CAPACITY; AND MARK
   SANCHEZ IN HIS INDIVIDUAL
23 CAPACITY AND DOES 1-50, INCLUSIVE,

24               Defendants.

25

26

27

28
                                                                    Case No. 3:21-cv-02272-SK
                       STIPULATION FOR EXTENSION OF TIME FOR DEFENDANTS
                                 TO RESPOND TO THE COMPLAINT
        Case 4:21-cv-02272-HSG Document 15 Filed 04/16/21 Page 2 of 3




 1          WHEREAS, Plaintiff Alison Collins (“Plaintiff”) filed the Complaint [Dkt. 1] in this

 2 Action on March 31, 2021;

 3          WHEREAS, Plaintiff served the Complaint on Defendants (“Defendants”) on April 2,

 4 2021;

 5          WHEREAS, Defendant’s deadline to respond to the Complaint is currently set for April

 6 23, 2021;

 7          WHEREAS, the Parties agree that am extension of time to respond to the Complaint, up to

 8 and including May 17, 2021, provides sufficient time without prejudicing any Party or providing

 9 unfair disadvantage;

10          WHEREAS, Local Rule 6-1(a) permits the Parties to enter into this Stipulation without a

11 Court Order;

12          NOW THEREFORE, THE PARTIES TO THIS ACTION STIPULATE THROUGH

13 THEIR RESPECTIVE COUNSEL to the following:

14          1.     That counsel of record have the authority to enter into this Stipulation on behalf of

15 their respective clients.

16          2.     That the date for Defendant to file a responsive pleading to the Complaint shall be

17 extended to May 17, 2021.

18          IT IS SO STIPULATED.
19 DATED: April 16, 2021                      MEYERS NAVE

20

21
                                              By:   /s/ Deborah J. Fox
22                                                  DEBORAH J. FOX
                                                    Attorneys for Defendants
23                                                  SAN FRANCISCO UNIFIED SCHOOL
                                                    DISTRICT; COMMISSIONER JENNY LAM;
24
                                                    COMMISSIONER FAAUUGA MOLIGA;
25                                                  COMMISSIONER MATT ALEXANDER;
                                                    COMMISSIONER KEVINE BOGGESS; and
26                                                  COMMISSIONER MARK SANCHEZ

27

28
                                                  2                    Case No. 3:21-cv-02272-SK
                          STIPULATION FOR EXTENSION OF TIME FOR DEFENDANTS
                                    TO RESPOND TO THE COMPLAINT
        Case 4:21-cv-02272-HSG Document 15 Filed 04/16/21 Page 3 of 3




 1 DATED: April 16, 2021                        LAW OFFICES OF BONNER & BONNER

 2

 3
                                                By: /s/ Charles A. Bonner
 4                                                  CHARLES A. BONNER
                                                    Attorneys for Plaintiff
 5                                                  ALISON COLLINS
 6

 7
                                  Attestation of Concurrence in the Filing
 8
            The filer, Deborah J. Fox, attests that all other signatories listed on whose behalf this filing
 9
     is submitted concur in the filing’s content and have authorized the filing.
10

11

12

13

14

15

16

17

18
19

20
     3735346.1
21

22

23

24

25

26

27

28
                                                  3                    Case No. 3:21-cv-02272-SK
                          STIPULATION FOR EXTENSION OF TIME FOR DEFENDANTS
                                    TO RESPOND TO THE COMPLAINT
